                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PHILLIP ANDREW RIDLEY, SR.,              )
                                         )
                   Plaintiff,            )
                                         )
      v.                                 )               1:18CV171
                                         )
KEVIN AUTEN, GREG HANNOLD,               )
and KAREN RUSSELL,                       )
                                         )
                   Defendants.           )

                                      ORDER

      On October 26, 2018, the United States Magistrate Judge’s

Recommendation was filed and notice was served pursuant to 28 U.S.C. § 636.

[Docs. #20, 21.] No objections were filed within the time limits prescribed by

Section 636.

      Therefore, the Court need not make a de novo review and the Magistrate

Judge’s Recommendation [Doc. #20] is hereby adopted.

      IT IS THEREFORE ORDERED that the Motion to Dismiss filed by Defendants

Auten and Hannold [Doc. #13] is GRANTED, and all claims against them are

DISMISSED pursuant to Fed. R. Civ. P. 12(b)(6).

      This the 28th day of January, 2019.



                                            /s/ N. Carlton Tilley, Jr.
                                       Senior United States District Judge
